Case 2:19-cv-09465-KM-JBC Document 65 Filed 11/05/19 Page 1 of 3 PagelD: 960

BRACH,|EICHLE Ric

Shannon Carroll

Direct Dial: 973-403-3126

Direct Fax: 973-618-5988

E-mail: scarroll@bracheichler.com

November 5, 2019

VIA ECF

Hon. James B. Clark, III, U.S.M.J.

United States District Court of New Jersey

Martin Luther King Building and U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: GEICO v. He, M.D. et al
Case Number: 2:19-cv-9465-K M-JBC

Dear Judge Clark:

We represent Defendant Anthony Surace, M.D. in this matter and write in accordance with
the Order of Hon. Kevin McNulty, U.S.D.J., dated October 29, 2019. ~

Attached is a declaration from Dr. Surace, which is provided in an effort to clarify the issue
of personal service in this case. Specifically, Dr. Surace confirms that he was never personally
served with the Complaint in this matter. Nonetheless, in an effort to move forward substantively
without further time or expense, Dr. Surace waives personal service in this case. Accordingly,
there is no need for an evidentiary hearing.

Respectfully submitted,

Ko Lk

Shannon Carroll

For BRACH EICHLER L.L.C.
ce: Counsel of Record (via ECF)
5 Penn Plaza, 23rd Floor 101 Eisenhower Parkway 2875 South Ocean Blvd., Suite 200
New York, New York 10001 Roseland, New Jersey 07068 Palm Beach, Florida 33480
2 . 73,228.57 561.899.0177
BE:10388648. 1/ADV 1232590038 ¢ 979.228.5700

www.bracheichler.com
Case 2:19-cv-09465-KM-JBC Document 65 Filed 11/05/19 Page 2 of 3 PagelD: 961

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL

INSURANCE COMPANY and GEICO CASUALTY ;
CO.,

Plaintiffs,

Me * CIVIL ACTION NO.:
NINGNING HE, M.D., ADVANCED PAIN , 2:19-ev-09465-KM-JBC
CARE, L.L.C., SASCHA QIAN, M.D., RAJIVAN :
MANIAM, M.D., YOUNG M. AHN, L.AC,,
APEX ANESTHESIA ASSOCIATES, L.C.C.,
JOHN LI, M.D., ANTHONY SURACE, M._D.,
ANI KALFAYAN, M.D., SAMUEL
CARUTHERS, M.D., TIMOTHY FINLEY, M.D.,
SANJAY TEWARI, M.LD., and LOUIS
QUARTARARO, M_D.,

Defendants.

 

I, Anthony Surace, M.D. hereby declare:

1. I am a physician licensed to practice medicine in New Jersey.

2. To clarify, I have never been personally served with the Complaint in this case. I
have also never evaded service.

an The Plaintiffs simply did not endeavor to serve me properly.

4, Both affidavits of service presented by the Plaintiffs are inaccurate as described in
my previous two declarations.

5. Nonetheless, to avoid time and expense, I have agreed to waive personal service

in this matter.

BE: 10439093. 1/ADV 122-276234
Case 2:19-cv-09465-KM-JBC Document 65 Filed 11/05/19 Page 3 of 3 PagelD: 962

In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing

is true and correct. Executed on this 5" day of NG, (/

/” Anthdny Shirace, M.D.

 

 

BE:10439093, 1/ADV 122-276254

 
